 NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERS555in the unit heretofore found appropriate. Under these circum-stances, we regard the present motion as untimely.With regard to the merits, the Board finds that no substantialor material facts have been adduced which would in any wayalter its original unit determination made in its Decision andDirection of Election issued onDecember 16, 1953, and accord-ingly finds that no question concerning representation has beenraisedwith respect to the employees of the United FruitCompany.For the foregoingreasons,thismotion is hereby denied.Member Murdock took no part in the consideration of theabove Order Denying Motion.NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERSandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IN-DEPENDENT, and AMERICAN FEDERATION OF LABOR,INTERNATIONAL LONGSHOREMEN'S ASSOCIATION. CaseNo. 2-RM-556. April 26, 1954SECOND DIRECTION OF ELECTIONIn accordance with the Board's Supplemental Decision andOrder dated April 1, 1954, and as part of the investigation toascertain representatives for the purposes of collective bar-gaining with the Employers, an election by secret ballot shallbe conducted as early as possible but not later than 30 daysfrom the date of this Second Direction of Election, under thedirection and supervision of the Regional Director for theSecond Region, among the employees in the unit found ap-propriate in the Decision and Direction of Election heretoforeissued herein on December 16, 1953, excluding employees'whoworked less than 700 hours during the year ending September30, 1953, and further excluding employees who, although re-quired to register, have not as of the date of this Second Direc-tion of Election registered for employment as required by theStates of New York and New Jersey, to determine whether theydesire to be represented for purposes of collective bargainingby American Federation of Labor, International Longshore-men's Association, by International Longshoremen's Associa-tion, Independent, or by neither.In accordance with its Supplemental Decision and Orderissued April 1, 1954, the Board has administratively determinedthat,as of the date of this Second Direction of Election, theInternationalLongshoremen's Association, Independent, hascreased and desisted from engaging in conduct designed tothwart or abuse the processes of the Board within the meaningof the Board's said Supplemental Decision and Order, and forthat reason accords that labor organization a place oh the108 NLRB No. 94. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot.If, however,the International Longshoremen's Associa-tion, Independent,or the American Federation of Labor, In-ternational Longshoremen'sAssociation,between the date ofthis Second Direction of Election and the date of the election,engages in conduct which the Board administratively deter-mines to be designed to thwart or abuse the processes of theBoard, the Board reserves the right to deny such labor organi-zation a place on the ballot.In order to effectuate the purposes implicit in the Board'sSupplemental Decision,and Order issued April 1, 1954, toavoid a multiplicity of challenges,to provide reasonably ade-quate safeguards for the holding of a fair election,and to obviatepotential sources of objectionable conduct in this proceeding,the Board further directs that:(a)The Regional Directormail to each eligible voter,who is required to register underthe regulations of the Bi-State Waterfront Commission, anontransferable International Business Machine card bearingthe seal of that Commissionandthe address and.social-securitynumber of the voter as based onthe said Commission's records,to be used as a voting card;(b) eligible voters surrender saidvoting cards to Board agents at the time of voting;(c) eligiblevoters be required to exhibit to the Board agents at the time ofvoting their Bi-State Waterfront Commission cards;(d) eachparty, at least 4daysprior to the date of the election, be re-quired to furnish to the Regional Office of the Board, for itsapproval,a list of its designated observers and alternates; (e)transportation of voters to the polls by chartered buses orother vehicles for hire be prohibited;and (f)the RegionalDirector forthwith promulgate such other necessary rules forthe conduct of the election and make appropriate arrangementswith the State and municipal authorities to assure reasonablyadequate conditions for the holding of the election,consistentwith Board policy, that will assure the voters a free.and un-inhibited choice of collective-bargaining representatives.MemberMurdock tookno part in the consideration of the aboveSecond Direction of ElectionWESTINGHOUSE ELECTRIC CORPORATIONandTHE INTER-NATIONAL UNION OF OPERATING ENGINEERS, A.F.L.,LOCAL 89,'PetitionerWESTINGHOUSE ELECTRIC CORPORATIONandDISTRICTLODGE NO. 52, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, A.F.L.,2 PetitioneriHereinafter referred to as the Operating Engineers.ZHereinafter referredto as the IAM.108 NLRB No. 87.